I agree with the majority opinion as to the result. The court will take judicial knowledge of what everybody knows — that it is almost, if not quite, impossible for municipalities to prevent such crevices in the streets and sidewalks as the one involved, which as a rule are the result of expansion and contraction from heat and cold. The law does not require that high a degree of care. Appellee had herself alone to blame for her injury; a very slight degree of care for her own safety would have prevented the injury.
However, I disagree with the court as to the controlling legal principle, stated thus in the opinion: "The appellant owed the appellee, as one of the general public, the duty to exercise ordinary care to keep its streets reasonably safe for use by persons exercising reasonable care and caution." In other words, reasonable care for those exercising reasonable care. That was common law. But since our comparative negligence statute that formula does not embody the correct principle. It is no longer reasonable care for reasonable care, but such care on the part of the defendant as will reasonably prevent injury to others, whether or not they are using ordinary care for their own safety, provided their want of ordinary care is not the sole proximate cause of the injury. At common law, contributory negligence was a complete defense; it is no longer so under the contributory negligence statute (Code 1930, sec. 511). That means that a higher degree of care is required of the defendant. Alabama 
V.R. Co. v. Graham (Miss.), 157 So. 241, recognized and applied the correct principle, although the writer of the opinion undertook to reconcile it with the common-law formula, reasonable care for reasonable care, or ordinary care for ordinary care, which means the same thing. The evidence in that case showed without conflict that the bridge was safe for those using *Page 126 
reasonable care. Mrs. Graham, the driver of the car, failed to use reasonable care for the safety of herself and her husband. The court so instructed the jury. The injury would not have occurred if she had done so. At common law there would have been no liability in that case. The court held there was liability, however, because the railroad company did not exercise that degree of care reasonably necessary to prevent the injury to which Mrs. Graham's negligence proximately contributed. In other words, the court held that her negligence was not the sole cause of the injury; that the railroad company was at fault in not maintaining its bridge in a manner that would ordinarily prevent such injury. The rule, therefore, is now reasonable care to prevent injury to others, regardless of whether they themselves are using reasonable care for their own safety, provided their negligence is not the sole proximate cause of the injury. If it is, there is no liability, even though the defendant has failed in its duty. If the plaintiff is injured solely through his own lack of care, that means, of course, that want of due care by the defendant had nothing to do with the injury; did not contribute to it.